Bowie and Alvey, J.,
dissented, and the latter filed the following dissenting opinion:
If that provision of the Constitution which declares that “ every law enacted by the General Assembly shall embrace but one subject, and that shall be described in its title,” is to have any force whatever, or is to be treated as anything more than an unmeaning declaration inserted in the organic law of the State, then I think it too plain for argument that the Act of 1878, ch. 160, is a nullity, because of its utter disregard of the constitutional requirement.
The Act in question has this remarkable title: “An Act to repeal sections 87 and 90, of Article 10, of the Code of Public Local Laws, title “'Dorchester County,' sub-title c County Commissioners,' enacted by the Act passed at January Session, 1870, ch. 449, and all other sections or parts of sections of the Code of Public General Laws and Public Local Laws, and all other Acts and sections, or parts of Acts or sections, of the Acts of the General Assembly of Maryland, inconsistent with the provisions of this Act, and to enact the following in lieu thereof.” Then follows an Act of twenty-one sections, embracing a variety of subjects, several of which being alltogetlier different and distinct from those embraced by the Act of 1870, ch. 449.
In the first place, the Act of 1870, ch. 449, .contains no such sections as 87 and 90, and makes no reference to any such sections. The Act consists of three sections, numbered *471, 2, and 3, and is entitled an Act to add additional sections to Article 10, of the Public Local Laws of Dorchester County, relating to County Commissioners. The first section of the Act directs the appointment of a Clerk to the County Commissioners, prescribes his duties, and fixes his salary; the second prescribes the number of County Commissioners to be elected; and the third declares all inconsistent laws repealed. This is the whole scope and extent of the Act of 1810, ch. 449.
Row the title to the Act of 1818, ch. 160, as will be perceived, while it is quite elaborate in describing, or rather misdescribing, the laws that were intended to be repealed, furnishes no idea or intimation whatever of the subjects embraced in the sections enacted in lieu of those repealed. In order to get any idea of the subjects to which those sections relate, the sections themselves have to be read; the title applying as well to any other subjects as to those actually embraced in the sections. To simply Say that you will repeal one or several laws, and enact what follows in lieu thereof, without intimation of the subject-matter, not only fails to give a description, but leaves the mind wholly uninformed, even beyond the aid of the imagination, as to what subjects are embraced in the newly enacted law. If the title therefore he of any consequence as means of information as to the subject-matter of the law, it wholly fails of its object in the instance of the Act in question.
In my opinion the Act is obnoxious to both objections taken to it; that is to say, it embraces more than one subject, and that there is a failure to describe the subjects of the enactment in the title.
As already stated, the Act consists of twenty-one sections. It provides (1,) for the re-districting of the county, and the election of five County Commissioners, and declares what their duties shall be. (2.) That the Governor of the State shall appoint a Treasurer of the county, whose func*48tions and duties are declared and defined; and among these he is required to act as Clerk to the County Commissioners, and is made the custodian of the records of the Commissioners’ office. (8.) It provides for the appointment of Collectors of the county by the Treasurer, and their accountability to that officer. (4.) The County Treasurer is made the receiver of the State Taxes collected in the cdunty by the collectors, and he is required to make monthly reports to the Comptroller of the State, and to pay over to the State Treasurer the money that he may receive on account of the State taxes collected. Thus the County Treasurer is made the financial officer, not only of the county, but the State also; and certain duties are imposed upon the Comptroller, and certain provisions made in reference to the collection of, and accountability for, State taxes, that do not apply in any other county of the State. (5.) The County Treasurer is given power and discretion, which by general law has been conferred upon the Comptroller exclusively, to order suits to be brought on the bonds of defaulting collectors of the State tax; and the mode and manner of conducting the legal proceedings in the Circuit Court, and what those proceedings shall be, in such suits, are prescribed; thus the Act regulates the proceedings in the common law Courts, as well as the financial affairs of both State and county. And yet, all this is said to constitute but one subject, and that subject sufficiently described in the title of the Act; which title I have before recited. To such a construction I cannot assent. I think the Act is void, and should be so declared. In my judgment, therefore, the mandamus should have been refused.